 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge W. Kugler, Inc. and Robert Horvath. Case8-CA- 13648September 22, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 13, 1981, Administrative Law JudgeTheodor P. von Brand issued the attached Deci-sion in this proceeding. Thereafter, Responent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Lw Judge's Decision and a motion to strikeportions of Respondent's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge, to modify his remedy so that interest onbackpay and other monetary benefits is to be com-puted in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),3and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, George W.Kugler, Inc., Akron, Ohio, its officers, agents, suc-I In its exceptions, Respondent moves the Board, in effect, to reopenthe record for admission of a transcript of what appears to be a conversa-tion between Respondent's attorney and Charging Party Horvath. Al-though this transcript was marked "Exhibit 16" at the hearing, Respond-ent did not attempt to have it admitted into the record before the Admin-istrative Law Judge. The General Counsel has filed a motion to strikethat portion of Respondent's exceptions referring to the transcript marked"Exhibit 16." Respondent has not shown that it was precluded from in-troducing this document into evidence previously and it has not shownany good cause why it should be admitted to the record at this stage ofthe proceeding. Accordingly, Respondent's motion is hereby denied. Inview of the foregoing, we find it unnecessary to pass on the GeneralCounsel's motion to strike portions of Respondent's exceptions.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In this regard, we note that there is no evidence in the record to supp-port Respondent's allegation that Charging Party Horvath tampered withRespondent's witnesses." See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).Member Jenkins would award interest on backpay in accordance with hisdissent in Olympic Medical Corporation, 250 NLRB 146 (1980)258 NLRB No. 7cessors, and assigns, shall take the action set forthin the said recommended Order.DECISIONI. PRELIMINARY STATEMENTTHEODOR P. VON BRAND, Administrative Law Judge:This case was heard in the period October I through 3,1980, in Akron, Ohio, pursuant to a charge filed byRobert Horvath on March 13, 1980, as amended onApril 4, and the complaint which subsequently issued onApril 28, 1980.The complaint alleges essentially that RespondentGeorge W. Kugler, Inc., violated Section 8(a)(1) and (3)of the National Labor Relations Act by, on or aboutFebruary 5, 1980, threatening that Respondent wouldclose its Akron, Ohio, terminal if the Charging Partywere reinstated pursuant to a grievance procedure byJoint Local No. 92 Area Employers Committee. Thecomplaint charges further that on February 5, 1980, Re-spondent unlawfully laid off Robert Horvath and sixother employees in reprisal for the Charging Party's suc-cessful prosecution of his grievance before the JointCommittee. Respondent has denied the substantive alle-gations of the complaint.Upon the entire record, including observation of thewitnesses, and the briefs filed by the parties, I make thefollowing findings of fact and conclusions of law.II. FINDINGS OF FACTRespondent, George W. Kugler, Inc. (herein Kugler),is now and has been at all times material herein a corpo-ration organized and existing by virtue of the laws of theState of Delaware. Kugler has places of business inAkron, Ohio, Pottstown, Pennsylvania, and North Caro-lina where it is engaged in the interstate transportation ofgoods. Respondent receives annually in the course of itsbusiness operations revenues in excess of $50,000 fromthe interstate transportation of goods. Kugler is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and 2(7) of the Act.General Truck Drivers and Helpers Union, Local 92,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (herein the Union), has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act. It represents the drivers at Kugler'sAkron, Ohio, terminal.Robert Horvath, the Charging Party, is a member ofLocal 92 and a truckdriver employed at Respondent'sAkron terminal since April 1978. He was discharged onAugust 15, 1979, after becoming involved in an accident.The following day, August 16, Horvath filed a grievanceseeking reinstatement without loss of seniority as well asall pay due to the allegedly improper discharge includinghealth and welfare benefits. Horvath at the time of thehearing in this proceeding was again working for Kuglerhaving been called back in July 1980.On February 5, 1980, the Joint Local No. 92 AreaEmployers Committee held a hearing in Dover, Ohio, on122 GEORGE W. KUGLER, INC.Horvath's grievance. Respondent Kugler was represent-ed by its vice president, Joseph Morris, at that hearing.The Union was represented by Jack McKean, and Hor-vath was also present. Finding the penalty too severe theJoint Committee ordered Horvath reinstated withoutbackpay. Another discharged Kugler driver, MelvinFlory,' was also ordered reinstated on the same day bythe Joint Committee.Upon his return to work the same day Horvath wasnotified by Kugler's management that he was laid off.All drivers in Kugler's Akron terminal who were juniorto Horvath, viz, Richard Walker, Melvin Flory, DelbertBarrett, Jerrie Pepper, Charles Robert Day, and BobbyWilliams, were also laid off at the same time. To complywith the union contract, layoffs had to be made accord-ing to seniority.Joseph Morris had the layoff letters typed and signedafter his return to Kugler's Akron terminal from theJoint Committee meeting in Dover at which Horvathhad been ordered reinstated. Morris explained that hetook this action immediately following Horvath's andFlory's reinstatement because the reinstatement "aggra-vated my seniority list" giving Kugler more drivers thanneeded.Horvath testified that during a recess of the JointCommittee's hearing on February 5, Joseph Morris,Kugler's vice president, told him that if he, Horvath,won the case then George Kugler would close theAkron facility down. This allegation was not explicitlycontradicted by Morris who did generally deny discus-sions concerning "some action that the Company wouldtake against Mr. Horvath if he won the grievance."Charles McMath, then operations manager in Akron,made a similar threat to Henry C. Schaeffer, a mechanicand union steward in Kugler's Akron terminal. McMathat some time in the 2-week period preceding the Febru-ary 5 grievance hearing told Schaeffer and certain otheremployees that "we might all be looking for a job, andthat if Bob [Horvath] won his case, George [Kugler] wasgoing to close the terminal down." McMath, who testi-fied in this proceeding after Schaeffer, did not contradictthe latter's testimony on this point.Horvath at the time he was laid off asked to be trans-ferred to another of Kugler's terminals. Charles McMath,the operations manager, responded that there was noway that the laid-off personnel would be transferred. An-other of the drivers laid off on February 5, Charles Day,was also told there would be no "transfers." However,Kugler's management permitted him to resign his Akronjob and seek employment at Respondent's Pottstown ter-minal. Day followed this procedure. He resigned his po-sition on February 13 and was hired at Pottstown onFebruary 15, 1980. The rig which Day had used inAkron was transferred to the Pottstown terminal on Feb-ruary 15. There is no indication in the record that Hor-vath was afforded a similar opportunity.The record shows that Horvath had previously in-curred the animus of Kugler's management for his en-gagement in union-related or protected activities. In June1979, Horvath met two nonunion Kugler drivers at theFlory, like Horvath, had been discharged after being involved in anaccident.Pottstown, Pennsylvania, terminal, Bobby Hudson andCharles Raymond Elliott.2They expressed an interest inthe Union to Horvath, who told them he would find outabout the procedures for joining the Union and get backto them. Kugler's management became aware of thesecontacts when Joseph Morris, Respondent's vice presi-dent, got a call from one of the North Carolina driverswho had spoken to the Charging Party. Horvath, uponhis return to the Akron terminal some 2 days later, wastold by George Kugler that he had no business talking tothese individuals about the Union, that Horvath shouldkeep his nose out of it, and if he did not his employmentwould be terminated. Kugler on this occasion also statedthat Horvath filed more grievances than any other em-ployee. Horvath's testimony concerning this threat is un-contradicted by George Kugler who testified later in theproceeding.Subsequently, on October 31, 1979, Horvath had aconversation with two union officials, Jack McKean andDick Collison, who asked him to contact Kugler's NorthCarolina drivers. Horvath, pursuant to that request, con-tacted Messrs. Hudson and Elliott, sending them authori-zation cards. In return he received a card back from El-liott dated November 12, 1979. On November 14, 1979,however, Elliott wrote a letter to Local 92 rescindingthe authorization. A copy of that letter showing Hor-vath's involvement was sent to Joseph Morris, Kugler'svice president.Carl Iceman, terminal manager in Akron prior to June1980, was a supervisor within the meaning of the Act.Bobby Williams testified that Iceman in the summer of1979 advised him with respect to Horvath "to get an-other buddy to chum around with here at the Akron ter-minal because we are definitely getting rid of him andEd Berisko." When asked the reason, Iceman stated thatHorvath was a troublemaker. Iceman in his testimonyconceded that he may have told Bobby Williams thatHorvath was a troublemaker, although he does not spe-cifically remember making such a remark.3Iceman alsostated that he did not remember telling Williams thatKugler was going to get rid of Horvath.3In view of Ice-man's inability to categorically deny or affirm the state-ments attributed to him by Williams, the latter's testimo-ny is accepted.2 Dayton and Elliott at that time were controlled by the Pottstownterminal although they worked out of North Carolina.3 At another point in his testimony. Iceman conceded that Horvathbeing a troublemaker may have come up in a conversation with Williamsor other drivers, and stated that Kugler had problems ith Horvath's on-the-job performance for such matters as going off route.4 Iceman testified:Q. Did you ever tell Mr. Bobby Williams that Mr. Horvath was atroublemaker?A. I could have. yes.Q. Do you remember it specifically?A. No. sir.Q. Do you remember saying anything to Mr. Williams about gel-ting rid of Mr. Horvath'A. No, sir.Q. You do remember and can state for a fact that you don't everremember stating that to Mr. Williams?A. Yes. sirThe failure to remember making a statement is clearly not the equivalentof a categorical denial of making it.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event, Iceman testified that he considered Hor-vath to be a cause of trouble to Kugler's management,because unless everything was right in connection with adispatch the latter would file a grievance.As already noted George Kugler, Respondent's owner,threatened to fire Horvath for contacting other driverswith respect to union membership. Kugler coupled thatthreat with the complaint that Horvath filed more griev-ances than anyone else. Iceman, a supervisor within themeaning of the Act, considered that Horvath constitutedtrouble because of his resort to the grievance procedure.Considered together, the statements of Kugler andIceman demonstrate Respondent's animus toward theCharging Party for activities protected by the Act.Ill. DISCUSSIONThe allegations of the complaint involve essentiallytwo charges. The first alleges that Respondent Kuglerthreatened to close its Akron terminal if the ChargingParty were successful in pursuing his grievance for rein-statement. The second charge alleges that Respondentlaid off Robert Horvath and six other drivers in retali-ation for his success in winning reinstatement throughthe grievance procedure.The finding as to whether Joseph Morris, Respond-ent's vice president, threatened to close the Akron termi-nal in the event Horvath prevailed in the grievance pro-cedure depends on resolving the conflict in the testimonyof Morris and Horvath. In this instance the testimony ofthe Charging Party is more persuasive. As already notedthe alleged threat to close the the Akron terminal tookplace during a recess of the Joint Committee hearing onHorvath's grievance in Dover, Ohio. In this connection,it is significant that Henry Schaeffer, a mechanic andunion steward in Kugler's Akron terminal, heard Re-spondent's operations manager, Charles McMath, utteralmost the identical threat in the 2-week period beforethat hearing. Schaeffer testified that McMath told him"we might all be looking for a job, and if Bob [Horvath]won his case George [Kugler] was going to close the ter-minal down." Schaeffer's testimony is undisputed.McMath, who testified after Schaeffer, did not contradictthe latter's testimony on this point. The failure to contra-dict this testimony by the witness in the best position todo so compels the inference that it is true. It is also per-suasive that Schaeffer, as an employee of Respondent notinvolved in the dispute, had nothing to gain by givingthis testimony. His appearance in the proceeding wouldbe unlikely to benefit him in his relationship with his em-ployer.The finding compelled by Schaeffer's testimony that asimilar threat to close the terminal had been made by Re-spondent's then operations manager before the hearinggives significant corroboration to Horvath's testimonyconcerning the threat by Joseph Morris made during therecess of the Joint Committee hearing. Under the cir-cumstances, Horvath's testimony is more persuasive.The evidence relied upon by Respondent to impeachthe credibility of Horvath has been considered. There isevidence that he failed to list a prior accident on a jobapplication. He made a seemingly inconsistent statementprior to the hearing in this case concerning Morris'threat to close the terminal in an interview with Kugler'srepresentative taped without his knowledge. His explana-tion of the apparent inconsistency on the ground that hehad not correctly understood the question is accepted.5The testimony by certain fellow drivers concerning hisreputation for truth and veracity has also been consid-ered. On a review of the record on this point, it is evi-dent that the testimony in question is based less on theparticular witness' knowledge of Horvath's reputationfor truth than on the basis of the witness' personal reac-tion to Horvath. In any event, even if the impeachingevidence were accepted at face value, it would notcompel a finding that Horvath's testimony in this hearingis untrue. The circumstances surrounding the layoff al-ready set forth amply corroborate Horvath's testimonyand outweigh the impeaching evidence on which Re-spondent relies.The record accordingly supports the finding that Re-spondent through its corporate official, Joseph Morris,threatened the Charging Party with discriminatoryaction to deter him in the exercise of his rights protectedby the National Labor Relations Act. A threat of reprisalagainst employees who use grievance procedures is con-duct which has the tendency to interfere with, restrain,or coerce employees in the exercise of their Section 7rights. Such action constitutes a violation of Section8(a)(1) of the Act. Ingalls Shipbuilding, Division of LittonSystems, Inc., 242 NLRB 417 (1979); D & B CommercialBody Sales Inc., 223 NLRB 1048 (1976).The question of whether the layoff of Horvath and sixemployees junior to him was illegal presents a more diffi-cult issue in light of the Board's recent decision in WrightLine, a Division of Wright Line, Inc., 251 NLRB 1083(1980). Kugler argues that the layoff was made becauseof economic necessity, namely, the need to cut the pay-roll and lessen overhead in the face of business losses.The Employer argues further that the adverse actionwould have been taken irrespective of Respondent's atti-tude to the protected activity. Kugler, which relies onWright Line, urges accordingly that the challengedaction may not be found discriminatory under the Act.The General Counsel contends that the circumstancessurrounding the layoff compel the inference that it wasprecipitated by Horvath's successful reinstatementthrough the grievance procedure and that valid businessconsiderations played no role in that decision. The Gen-eral Counsel urges further that Respondent failed tomeet its burden of demonstrating that the layoffs wouldhave occurred even absent the protected conduct.The question to be resolved in 8(a)(3) cases is "wheth-er an employee's employment conditions were adverselyaffected by his or her engaging in union or other protect-ed activities and, if so, whether the employer's actionwas motivated by such employee activities." Wright Line,supra. In short, the question is one of "causality" namely,the relationship between protected activities of employ-5 Horvath explained that he denied hearing the threat concerning plantclosure during the taped interview because he understood the question torelate to a threat concerning the NLRB proceeding rather than the griev-ance hearing.124 GEORGE W. KUGLER, INC.ees and those employer actions which have an adverseeffect on their employment.The Board in Wright Line recently restated the rulefor determining causality in so-called dual-motive caseswhere the record indicates that both legitimate businessreasons and the desire to retaliate for protected activitiesmay have motivated the actions charged unlawful.The test to be applied in 8(a)(3) cases turning on em-ployer motivation is as follows. First, the General Coun-sel has the burden of making a prima facie showing thatthe protected activity was a motivating factor in the em-ployer's decision. The burden then shifts to the employerto demonstrate that the same action would have takenplace even in the absence of the protected conduct.The General Counsel has met the burden of demon-strating that the protected activity was a motivatingfactor in the layoffs. The evidence of threats to close theterminal if Horvath were reinstated and the animus dis-played toward Horvath for engaging in protected activi-ties, coupled with the fact that the layoff followed imme-diately on his reinstatement, make the requisite showing.The record shows that Respondent's operations werelosing money at the time of the layoffs in question, andthat business for the trucking industry as a whole wasdown in the relevant period. The record also shows thatKugler's management had discussed the need for layoffsin the light of its lost business prior to February 5. Re-spondent's rebuttal must, however, be considered in lightof the events surrounding the challenged layoff. Thetiming of the events under consideration precludes thefinding that Kugler has established its burden underWright Line of demonstrating that the layoff of February5 would have taken place irrespective of the ChargingParty's exercise of protected conduct.The record, as already noted, shows that the layoff inquestion was preceded by two threats on the part ofKugler's officials to close the Akron terminal if Horvathwere reinstated. The first is the threat by CharlesMcMath in the 2-week period preceding the grievancehearing, the second by Joseph Morris in a recess of thathearing. The record further shows that Joseph Morrisdecided to put the layoff in effect immediately after thegrievance hearing upon his return to the Akron terminal.Morris admitted that it was Horvath's reinstatementwhich precipitated that decision since it "aggravated myseniority list. It gave me more drivers than I needed." Inaddition, the record shows that the layoff included allthose drivers junior to Horvath so that the ChargingParty could be reached on the seniority list. The evi-dence moreover shows that Respondent's managementhad previously expressed hostility against the ChargingParty for his exercise of protected activities. The forego-ing circumstances compel the inference that Horvath'ssuccessful exercise of the grievance procedure was caus-ally related to the February 5 layoff. His reinstatement inshort "was enough to determine events" and the layoff,therefore, "is enough to come within the proscription ofthe Act" Wright Line, 251 NLRB at 1089, fn. 14.The testimony by Kugler officials that the February 5layoff would have taken place even absent the grievanceprocedure is unconvincing for a number of other reasons.According to their testimony, the need for layoffs hadbeen the subject of management discussions for sometime prior to February 5. Joseph Morris, however, ad-mitted that Respondent's profit picture in mid-December1979 and at the beginning of the following February wasessentially similar. The failure to initiate layoffs in theslack period prior to February 5 is significant. Under thecircumstances, it is improbable that the layoff on Febru-ary 5 precipitously following the grievance hearing wasmotivated by the economics of the business. This factoralso compels the inference that the layoff was aimed atthe Charging Party. See Banks Engineering Company,Inc., 231 NLRB 1281 (1977).Finally, the attempt by Respondent's officials to estab-lish that the layoff of Horvath and six junior drivers wasdesigned to establish specific cost savings is unpersua-sive. Joseph Morris stated that to cut expenses it wasnecessary to cut drivers and eliminate union benefits.These benefits, according to Morris were approximately$50 per driver per week. Morris at one point stated thatMr. Kugler wanted to cut such expenses $2,000 a monthwhich would require a cut of 10 drivers. George Kuglertestified that on January 24 or 25, 1980, "Mr. Morris saidwe discussed numerous times about $2,000, but I said Iwanted $5,000 not $2,000. $2,000 was just for thefringes." Charles McMath also testified concerningKugler's discussions concerning layoffs before February5. According to McMath, George Kugler stated ex-penses had to be cut $3,000 to $5,000 through layoffs.The confusion in the testimony as to the cost savings tobe obtained through layoffs supports the inference thatthe layoff of February 5 was not economically motivat-ed. It should be noted, moreover, that the mathematicsof the layoff are not in accord even with Mr. Kugler'sminimum objective of eliminating $2,000 in fringe bene-fits. The layoff of the seven drivers, two of whom hadnot been active drivers but had just been reinstated,would save at best approximately $1,400 a month. Underthe circumstances, the probable explanation is that thelayoff of Horvath and every driver junior to him wasaimed at the Charging Party for successfully exercisinghis rights under the grievance procedures.Another circumstance, detracting from Respondent'scontention that the layoff on February 5 would have oc-curred in any event is the treatment afforded CharlesDay, a driver junior to Horvath, also laid off on thatdate. Day was afforded the opportunity to resign fromthe Akron terminal and to obtain a job at Respondent'sPottstown terminal on February 15, 1980. Significantly,the February 1980 business volume of the Pottstown ter-minal was lower than in any other month in the periodfrom January 1979 through January 1980. This circum-stance also compels the inference that the intent behindthe layoff was discriminatory.Section 7 of the Act protects the right of employees tofile and process grievances. Caterpillar Tractor Company,242 NLRB 523 (1979). In this case, the record as awhole shows that the layoff of Horvath in retaliation forhis exercise of the grievance procedure was discriminato-ry within the meaning of Section 8(a)(1) and (3) of theAct. The discharge of the six drivers junior to Horvath,so he could be reached on the seniority list clearly relat-125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed to that discrimination and therefore also within theproscription of the Act.CONCLUSIONS OF LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent on February 5, 1980, violated Section8(a)(1) of the Act by threatening the Charging Party,Robert Horvath, with closure of its Akron, Ohio, termi-nal, if he won reinstatement through a grievance pro-ceeding.4. Respondent violated Section 8(a)(1) and (3) of theAct by laying off seven employees on February 5, 1980,in retaliation for Robert Horvath's reinstatement througha grievance procedure.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent laid off the em-ployees named in the order on February 5, 1980, in vio-lation of Section 8(a)(3) and (1) of the Act, the recom-mended Order will provide that Respondent offer themreinstatement to their jobs and make them whole for lossof earnings or other benefits within the meaning and inaccord with the Board's decisions in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962), except as specificallymodified by the wording of such recommended Order.Upon the findings of fact, conclusions of law, and theentire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER6The Respondent, George W. Kugler, Inc., Akron,Ohio, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening plant closures or threatening to takeany other discriminatory action to discourage employeeexercise of grievance procedures or other rights protect-ed under the National Labor Relations Act.(b) Laying off or otherwise discriminating against anyemployee in regard to hire or tenure of employment orany other condition of employment because of griev-ances he files or has filed or grievances any other em-ployee has filed.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer employees Robert Horvath, Richard Walker,Bobby Williams, Charles Day, Melvin Flory, JerriePepper, and Delbert Barrett immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered by them asa result of the discrimination practiced against them, inthe manner described above in the "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.(c) Post at its Akron, Ohio; Pottstown, Pennsylvania;and North Carolina facilities copies of the attachednotice marked "Appendix."7Copies of said notice, onforms provided by the Regional Director for Region 8,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT threaten plant closures or threatento take other discriminatory actions against you be-cause of grievances you file or have filed or griev-ances any other employees files or has filed.WE WIIL NOT lay you off or otherwise take dis-criminatory action against you in regard to hire ortenure of employment or any other condition of em-ployment because of grievances you file or anyother employee files or has filed.WE WIL. NOT in any like or related manner in-terfere with, restrain, or coerce our employees in126 GEORGE W. KUGLER. INC.the exercise of the rights guaranteed them underSection 7 of the National Labor Relations Act.WE WILL offer Robert Horvath, Richard Walker,Bobby Williams, Charles Day, Melvin Flory, JerriePepper, and Delbert Barrett immediate and full re-instatement to their former jobs or, if those jobs nolonger exists, to substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofpay suffered by them as a result of the discrimina-tion practiced against them with interest.GEORGE W. KUGLER, INC.127